332 S.W.3d 928 (2011)
Joseph A. VAN HORN, Respondent,
v.
RICHLAND MOTORS, INC., Appellant.
No. WD 72618.
Missouri Court of Appeals, Western District.
March 8, 2011.
John G. Dorsey, Claycomo, MO, for Appellant.
Dale K. Irwin, Kansas City, MO, for Respondent.
Before MARK D. PFEIFFER, P.J., THOMAS H. NEWTON, and ALOK AHUJA, JJ.

ORDER
PER CURIAM:
Richland Motors, Inc. appeals the trial court's denial of its motion to set aside a default judgment finding it liable to Mr. Joseph A Van Horn for actual damages, punitive damages, and attorney fees related to a vehicle purchase.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).